DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-8, 10-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 2008/0143897 A1) in view of Yonemura (US 2018/0004029 A1).
In regard to claim 1, Chang discloses an array substrate comprising (see e.g. Figures 4a-b and 5a-b): 
a base substrate 402 and an alignment film 437 located on the base substrate 402 (see e.g. paragraph [0034]), 
wherein, the array substrate comprises a plurality of pixel units (see e.g. Figure 5a), each of the plurality of pixel units comprises a first pixel region (i.e. R or G or B) and a second pixel i.e. W), and a first slit electrode 420 is located in the first pixel region, a second slit electrode 420 is located in the second pixel region, the first slit electrode 420 comprises a plurality of first electrode strips, and the second slit electrode 420comprises a plurality of second electrode strips (see e.g. Figure 5a); 
the alignment film located in the first pixel region has a first alignment direction, and the alignment film located in the second pixel region has a second alignment direction (see e.g. paragraph [0034] and note alignment films inherently have alignment directions).
Chang fails to explicitly disclose
an extension direction of each of the plurality of first electrode strips and the first alignment direction have a first included angle, and an extension direction of each of the plurality of second electrode strips and the second alignment direction have a second included angle, the first included angle and the second included angle are both greater than or equal to 0º and less than or equal to 90º and the first included angle is less than the second included angle.
	However, Yonemura discloses (see e.g. Figures 1-7):
an extension direction of each of the plurality of first electrode strips (i.e. of 1) and the first alignment direction 5 have a first included angle θR, and an extension direction of each of the plurality of second electrode strips (i.e. of 1) and the second alignment direction 5 have a second included angle θw, the first included angle and the second included angle are both greater than or equal to 0º and less than or equal to 90º (see e.g. Figure 1).  Yonemura does not disclose and the first included angle is less than the second included angle.  However, it is noted that both the disclosures of Chang and Yonemura both seek to achieve a uniform voltage transmittance characteristic where a R,G,B, and W pixel have different thicknesses (see e.g. paragraph [0009] of Chang and paragraph [0012] of Yonemura).  The disclosure of Yonemura includes a white 
Given the teachings of Yonemura, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Chang with an extension direction of each of the plurality of first electrode strips and the first alignment direction have a first included angle, and an extension direction of each of the plurality of second electrode strips and the second alignment direction have a second included angle, the first included angle and the second included angle are both greater than or equal to 0º and less than or equal to 90º and the first included angle is less than the second included angle.
	Doing so would provide a means for achieving uniform voltage transmission curves across the pixel regions by manipulating the physical characteristics of the pixel electrodes as is known in the art.
	In regard to claim 2, Chang discloses the limitations as applied to claim 1 above, but fails to disclose
wherein the first alignment direction and the second alignment direction are the same.
However, Yonemura discloses
wherein the first alignment direction 5 and the second alignment direction 5 are the same (see e.g. Figure 1).
Given the teachings of Yonemura, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of 
Doing so would provide a uniform alignment film that provides a uniform initial alignment of the liquid crystal molecules.
In regard to claim 5, Chang discloses the limitations as applied to claim 1 above, and
wherein the first pixel region (i.e. R or G or B)  is a color sub-pixel region, and the second pixel region (i.e. W) is a white sub-pixel region.
In regard to claim 6, Chang discloses the limitations as applied to claim 5 above, and
wherein the color sub-pixel region  (i.e. R or G or B)  comprises any one selected from the group consisting of a red sub-pixel region, a green sub-pixel region, and a blue sub-pixel region.
	In regard to claim 7, Chang discloses the limitations as applied to claim 6 above, and
wherein the extension direction of each of the plurality of first electrode strips in the red sub-pixel region, the extension direction of each of the plurality of first electrode strips in the green sub-pixel region, and the extension direction of each of the plurality of first electrode strips in the blue sub-pixel region are the same (see e.g. Figure 5a and paragraph [0012]).
In regard to claim 8, Chang discloses the limitations as applied to claim 1 above, and 
wherein the first slit electrode 420 and the second slit electrode 420 are pixel electrodes.
In regard to claim 10, Chang discloses a display panel, comprising (see e.g. Figures 4a-b and 5a-b): a first display substrate 402 and a second display substrate 422, wherein the first display substrate is the array substrate according to claim 1.
In regard to claim 11, Chang discloses the limitations as applied to claim 10 above, and
422 is a color filter substrate, and in a direction perpendicular to the second display substrate, a filter layer 424 is provided at a position of the second display substrate 422 corresponding to the first pixel region (see e.g. Figures 4a-b and 5a-b).
In regard to claim 12, Chang discloses the limitations as applied to claim 11 above, and
wherein the second display substrate further comprises a planarization layer 426 located on the filter layer 424.
In regard to claim 13, Chang discloses the limitations as applied to claim 12 above, and
wherein a distance between a surface of the planarization layer 426 corresponding to the first pixel region and a surface of the base substrate facing the second display substrate is less than or equal to a distance between a surface of the planarization layer 426 corresponding to the second pixel region and a surface of the base substrate facing the second display substrate.
In regard to claim 14, Chang discloses the limitations as applied to claim 11 above, and
wherein the filter layer comprises a red filter sub-layer, a green filter sub- layer, and a blue filter sub-layer (i.e. R or G or B).
In regard to claim 15, Chang discloses a display device, comprising the display panel according to claim 10 (see e.g. Figures 4a,b-5a,b).
In regard to claim 17, Chang discloses the limitations as applied to claim 2 above, and
wherein the first pixel region (i.e. R or G or B)  is a color sub-pixel region, and the second pixel region (i.e. W) is a white sub-pixel region.

Claims 3, 4, 9, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 2008/0143897 A1) in view of Yonemura (US 2018/0004029 A1) and further in view of Li et al. (US 2016/0187731 A1).
In regard to claim 3, Chang, in view of Yonemura, discloses the limitations as applied to claim 1 above, but fails to disclose
wherein the extension direction of each of the plurality of first electrode strips is the same as the extension direction of each of the plurality of second electrode strips.
However, Li et al. discloses (see e.g. Figures 6-8):
wherein the extension direction of each of the plurality of first electrode strips 317 is the same as the extension direction of each of the plurality of second electrode strips.
Given the teachings of Li et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Chang, in view of Yonemura, with wherein the extension direction of each of the plurality of first electrode strips is the same as the extension direction of each of the plurality of second electrode strips.
Doing so would provide the electrodes being the same with a varied alignment direction which would still all a uniform transmission across the pixels. 
In regard to claim 4, Chang discloses the limitations of claim 1 and
wherein the extension direction of each of the plurality of first electrode strips 420 and the extension direction of each of the plurality of second electrode strips 420 are different.
Chang, in view of Yonemura, fails to disclose 
the first alignment direction and the second alignment direction are different.
However, Li et al. discloses (see e.g. Figures 6-8):
(see e.g. paragraph [0060]).
Given the teachings of Li et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Chang, in view of Yonemura, with the first alignment direction and the second alignment direction are different.
Doing so would help to provide a more uniform transmission across the pixels.
In regard to claim 9, Chang, in view of Yonemura, discloses the limitations as applied to claim 2 above, but fails to disclose
wherein the first pixel region comprises a first domain and a second domain, and the second pixel region comprises a third domain and a fourth domain; 
the plurality of first electrode strips of the first domain is in mirror symmetry with the plurality of first electrode strip of the second domain, and the plurality of second electrode strip of the third domain is in mirror symmetry with the plurality of second electrode strip of the fourth domain.
However, Li et al. discloses (see e.g. Figures 6-8):
wherein the first pixel region comprises a first domain and a second domain (i.e. upper and lower pixel regions), and the second pixel region comprises a third domain and a fourth domain (i.e. upper and lower pixel regions); 
the plurality of first electrode strips of the first domain (i.e. upper and lower pixel regions) is in mirror symmetry with the plurality of first electrode strip of the second domain, and the plurality of second electrode strip of the third domain (i.e. upper and lower pixel regions)is in mirror symmetry with the plurality of second electrode strip of the fourth domain.

Doing so would provide a multi-domain display which has the advantage of improved wide viewing angle characteristics.
In regard to claim 16, Chang, in view of Yonemura, discloses the limitations as applied to claim 2 above, but fails to disclose
wherein the extension direction of each of the plurality of first electrode strips is the same as the extension direction of each of the plurality of second electrode strips.
However, Li et al. discloses (see e.g. Figures 6-8):
wherein the extension direction of each of the plurality of first electrode strips 317 is the same as the extension direction of each of the plurality of second electrode strips.
Given the teachings of Li et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Chang, in view of Yonemura, with wherein the extension direction of each of the plurality of first electrode strips is the same as the extension direction of each of the plurality of second electrode strips.
Doing so would provide the electrodes being the same with a varied alignment direction which would still all a uniform transmission across the pixels. 
In regard to claim 18, Chang, in view of Yonemura, discloses the limitations as applied to claim 4 above, but fails to disclose
wherein the first pixel region comprises a first domain and a second domain, and the second pixel region comprises a third domain and a fourth domain; 
the plurality of first electrode strips of the first domain is in mirror symmetry with the plurality of first electrode strip of the second domain, and the plurality of second electrode strip of the third domain is in mirror symmetry with the plurality of second electrode strip of the fourth domain.
However, Li et al. discloses (see e.g. Figures 6-8):
wherein the first pixel region comprises a first domain and a second domain (i.e. upper and lower pixel regions), and the second pixel region comprises a third domain and a fourth domain (i.e. upper and lower pixel regions); 
the plurality of first electrode strips of the first domain (i.e. upper and lower pixel regions) is in mirror symmetry with the plurality of first electrode strip of the second domain, and the plurality of second electrode strip of the third domain (i.e. upper and lower pixel regions)is in mirror symmetry with the plurality of second electrode strip of the fourth domain.
Given the teachings of Li et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Chang, in view of Yonemura, with wherein the first pixel region comprises a first domain and a second domain, and the second pixel region comprises a third domain and a fourth domain; the plurality of first electrode strips of the first domain is in mirror symmetry with the plurality of first electrode strip of the second domain, and the plurality of second electrode strip of the third domain is in mirror symmetry with the plurality of second electrode strip of the fourth domain.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M MERLIN whose telephone number is (571)270-3207.  The examiner can normally be reached on Monday-Thursday 7:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Jessica M. Merlin
March 24, 2021
/JESSICA M MERLIN/Primary Examiner, Art Unit 2871